DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-18 are pending.  Applicant’s previous election of Group I, claims 1-5, 7, 9-15, 17-18, and the following species still applies and claims 6, 8, 16, remain withdrawn.  It is noted that “ethylene methacrylate” in the election should be “ethylene methyl acrylate” and “melt entanglement” should be “melt bonding” based on Applicant’s remarks of 04/04/19.

    PNG
    media_image1.png
    301
    662
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    86
    649
    media_image2.png
    Greyscale

Response to Amendment
Applicant’s response of 09/21/21 has been entered.  Applicant’s remarks are not persuasive and the previous rejection(s) are maintained.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-5, 7, 9-13, 15, 17, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix (U.S. 2004/0029467) in view of Halahmi et al. (U.S. 2008/0214699) in view of Masuda et al. (U.S. 2014/0291178) in view of Solovyov (U.S. 2007/0020456), in view of Brule et al. (WO 2014/001675, see English language equivalent U.S. 2015/0147551), in view of Majumdar et al. (U.S. 2003/0100656), with evidence from Lotryl 28MA07 NPL document, Lotryl 20MA08 NPL document, Melt Index Mysteries NPL document, PEBAX grades NPL document, PEBAX SA01 NPL document, PEBAX SP01 NPL document, and PEBAXSA01 MED NPL document.
Regarding claims 1-5, 7, 9-13, 15, 17, 18, Lacroix teaches a breathable (though still non-porous because no through holes, see the definition of “nonporous” in [0025] of the present PGPub) film composition that includes an ethylene methyl acrylate (as in Applicant’s elected species for all the continuous phases, [0032]-[0037]) at 40-80% of the composition ([0024]) and a polyether block polyamide copolymer (as in Applicant’s elected species for all the discrete phases, [0086]) at 18-50% ([0027]).  The polyether/polyamide block copolymer is inherently water insoluble because it is the same material that provides this property in the present application.  Likewise, the majority amount of the ethylene methacrylate compared to the lesser amount of the polyether/polyamide (PE/PA) block copolymer will inherently result in the EMA forming a continuous phase and the PE/PA copolymer forming a discrete phase because these are the same materials and amounts that produce the continuous and discrete phases in the present application.  
All of the above polymers are disclosed as being melt processable (as in claims 5 and 13) and suitable for lamination/extrusion bonding with other layers via melting to form a multilayer laminate/film ([0138]-[0139]) as in claim 15.  The melt bonding techniques disclosed in [0139] are as in claim 7 and Applicant’s elected species.  
In addition to Lacroix teaching amounts of EMA and PE/PA polymer that will inherently result in a continuous and discrete phase arrangement as claimed, Halahmi is also directed to blends of ethylene acrylic esters (like ethylene methyl acrylate) ([0067] and [0069] suggesting Lotryl by Arkem which is an ethylene methyl acrylate copolymer based on the Lotryl NPL 
Modified Lacroix does not disclose an oxygen absorber or the claimed second and third layers (though a multilayer laminate is disclosed generally as explained above).  However, Masuda is also directed to breathable (i.e., air permeable, though still non-porous because no through holes, see the definition in [0025] of the present PGPub) films ([0109]) with the breathable layers being formed from a combination of resins, like polyolefin (ethylene methyl acrylate), polyester, polyamide ([0080]-[0081]) and teaches that a functional packaging laminate may be formed having a three layers structure of b/a/b layers with the a layer including an oxygen absorber and the b layers including the same permeable (breathable) thermoplastic resin as the a layer ([0109], [0113]).  Masuda also teaches that the oxygen absorber may be a transition metal (e.g., iron, which is inherently “water activated” because water inherently facilitates the oxidation, i.e., rusting, of iron which causes it to absorb oxygen) ([0047]-[0049]).  In addition to iron metal being inherently “moisture activated,” Masuda also teaches that the oxygen absorber 
Thus, it would have been obvious to have included the oxygen absorber of Masuda (at the above amount with the above additives) in the composition of modified Lacroix to provide oxygen absorbing qualities and also to have used the three layer arrangement (i.e., sandwiching the inner oxygen absorbing layer between two layers of the same resin composition) from Masuda with the film of modified Lacroix because Masuda teaches that doing so provides a hermetically sealable packaging film (as in claim 15) that is suitable for packaging articles that benefit from low oxygen environments.  In such a b/a/b layer arrangement, the resin in each layer would include a continuous ethylene methyl acrylate phase and a discrete PE/PA phase and the “a” layer would include the oxygen absorber and be the claimed first layer and the two b layers would be the claimed second and third layers (this would result in the elected species of continuous ethylene methyl acrylate and discrete PE/PA phases being used in all three layers as in claims 1, 3, 4, 9, 10, and 11).  As explained above, Lacroix teaches forming the laminate via melt bonding, which would result in all three layers being bonded to each other as in claims 1 and 2.  
In addition to the oxygen absorber of modified Lacroix being inherently moisture activated, Solovyov also teaches oxygen absorbers that are explicitly activated by water and comprise transition metals (e.g., iron) combined with electrolytes and/or halides (as in claim 12) to provide improve oxygen absorption (allow for lower concentrations) ([0014], [0018]).  Thus, it would have been obvious to have included the oxygen absorbers of Solovyov in the composition of modified Lacroix in order to improve oxygen absorbing performance and/or reduce the total amount of oxygen absorber being used.
Modified Lacroix teaches all of the above subject matter, but does not disclose the claimed volume fraction relationship.  However, Brule is also directed to a breathable film based on a combination of ethylene methyl acrylate and polyether/polyamine block copolymers (see abstract, [0015], [0062]-[0066], [0177]) and teaches that Lotryl 28MA07 ([0179]) is a suitable and commercially available ethylene methyl acrylate copolymer for such use and can provide good durability and breathability ([0030]).  Thus, it would have been obvious to have used the Lotryl copolymer from Brule as the ethylene methyl acrylate copolymer called for in modified Lacroix because Brule teaches it is suitable for the same use and also is a commercially available (i.e., easier to obtain than custom synthesis) example of the ethylene methyl acrylate and also because the resulting film has improved durability and breathability.
Additionally, Majumdar is also directed to a breathable film based on a combination of polyether polyamide block copolymers with ethylene acrylate copolymers (see abstract, [0034], [0064]) and teaches that PEBAX MV 1074 ([0084]) is a suitable and commercially available polyether polyamide block copolymer for such use and provides improved water resistance and breathability ([0008]).  Thus, it would have been obvious to have used the PEBAX copolymer from Majumdar as the polyether polyamide copolymer already called for in modified Lacroix 
As evidenced by the Lotryl 28MA07 NPL document, Lotryl 20MA08 NPL document, and Melt Index Mysteries NPL document evidentiary references, the Lotryl 28MA07 in modified Lacroix (via Brule) is substantially the same as the Lotryl 20MA08 used in the present examples, especially in terms of density and melt index (which the Melt Index Mysteries NPL document shows to be inversely proportional to melt viscosity, such that two polymers having the same melt index should have the same melt viscosity).  Therefore, the Lotryl 28MA07 in modified Lacroix has substantially the same density and melt viscosity as the Lotryl 20MA08 used in the present examples (based on the evidentiary references).
Furthermore, the PEBAX MV 1074 in modified Lacroix (from Majumdar) can only correspond to three possible PEBAX 1074 copolymers based on the PEBAX Grades evidentiary reference (i.e., 1074 SA 01, 1074 SA 01 MED, and 1074 SP 01) with all three grades having substantially the same density and melt properties (e.g., MP and Tg) based on the (PEBAX SA01 NPL document, PEBAX SP01 NPL document, and PEBAXSA01 MED NPL documents).  PEBAX 1074 SA 01 is the same material used in the present examples.  Therefore, it would have been obvious to have used this particular grade of PEBAX 1074 from amongst the three grades of PEBAX 1074 based on the suggestion in modified Lacroix via Majumdar and based on the extremely small number of possible PEBAX 1074 options.  Furthermore, even if one of the other two grades was selected, the evidentiary references show that all the grades have substantially the same density and melt properties (i.e., melt viscosity) as compared to the material used in the present example.
Based on the above, modified Lacroix teaches EMA and PE/PA copolymers that are substantially the same commercial products used in the present examples and also teaches overlapping weight percentages of these ingredients that overlap the weight percentages used in the present examples to achieve the claimed volume fraction property.  Therefore, modified Lacroix teaches compositions that inherently have the same volume fraction relationship as in the present examples (i.e., within the claimed range).  In terms of the overlapping weight percentages, Lacroix teaches 40-80% of the ethylene methyl acrylate copolymer, 18-50% of the PE/PA copolymer as well as 1-40% of LDPE (see [0018], and [0056]) compared to the present examples which include, by weight, 7.5-50 % of Lotryl 20MA08 as ethylene methyl acrylate, 7.5-50% of PEBAX MV 1074 SA as PE/PA copolymer and the remainder being LDPE.  As explained above, the materials in modified Lacroix have the same density as the materials in the present examples and therefore have the same relationship between amount in weight and amount in volume and also have substantially the same melt properties and therefore would also have the same melt viscosity properties as the materials in the present examples (such that the overall volume relationship as claimed would be satisfied inherently).
The above amount of 40-80% of the ethylene methyl acrylate copolymer and 18-50% of the PE/PA copolymer overlap the claimed range for the continuous polymer phase and first water insoluble resin of claim 18, respectively.  Furthermore, as explained above, the amount of oxygen absorber overlaps the range of claim 18 via Masuda in modified Lacroix (1-80wt% of the resin [0078]).  In terms of the dispersant of claim 18, Masuda in modified Lacroix also teaches a dispersant for the oxygen absorber (as explained above) and while an amount is not explicitly disclosed, given that the dispersant is used to improve dispersability of the oxygen absorber, the amount is an art-recognized result effective variable that would have been obvious to adjust to .
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix (U.S. 2004/0029467) in view of Halahmi et al. (U.S. 2008/0214699) in view of Masuda et al. (U.S. 2014/0291178) in view of Solovyov (U.S. 2007/0020456), in view of Brule et al. (WO 2014/001675, see English language equivalent U.S. 2015/0147551), in view of Majumdar et al. (U.S. 2003/0100656), with evidence from Lotryl 28MA07 NPL document, Lotryl 20MA08 NPL document, Melt Index Mysteries NPL document, PEBAX grades NPL document, PEBAX SA01 NPL document, PEBAX SP01 NPL document, and PEBAXSA01 MED NPL document, as applied to claim 1 above, and further in view of Mentink et al. (U.S. 2011/0195148).
Regarding claim 14, modified Lacroix discloses all of the above subject matter but does not disclose plasticizers.  However, Masuda does disclose that generic plasticizers may be included into the oxygen absorbing laminate in order to provide plasticity ([0138]).  Thus, it would have been obvious to have included plasticizers in general in modified Lacroix as taught by Masuda in order to impart plasticity.  The particular claimed plasticizers are not taught.  However, Mentink is also directed to thermoplastic polymer compositions comprising methacrylates and polyamide/polyester block copolymers ([0099]-[0100]) and teaches that triacetin (as in claim 14) is a suitable example of a plasticizer that may be incorporated with these resins to provide plasticity ([0110]-[0113]).  Thus, it would have been obvious to have used triacetin in the thermoplastic composition of modified Lacroix because Mentink teaches that it provides plasticity as sought by modified Lacroix (via Masuda).
Response to Arguments
Applicant’s remarks are not persuasive.
Applicant continues to argue substantially the same arguments with respect to LaCroix and the other references.  Applicant argues that it would not be obvious to combine LaCroix with the other references, there would be no expectation of success, and the combination would render LaCroix unsuitable for its intended purpose.  Each of these remarks appear to be based on LaCroix teaching “breathable” which Applicant asserts is equivalent to higher WVTR than is claimed and is exclusive of water uptake.  There is no support for Applicant’s definition of “breathable” based on a specific range of WVTR.  Applicant appears to be using the preferred range of WVTR in LaCroix as a definition for “breathable” which is improper and seeks to make a preferred embodiment (i.e., the preferred WVTR of LaCroix) required in LaCroix.  There is no other evidence that “breathable” corresponds to a particular WVTR range, let alone a range outside the claimed range.
Applicant also argues that LaCroix uses a higher water vapor permeability but is citing only a preferred portion of LaCroix and LaCroix is not limited these values.  LaCroix may not teach Applicant’s values but this is improper piecemeal analysis that ignores the combination with the secondary references, which teach the claimed values via inherency.  Applicant argues that inherency cannot be based on possibilities, but the rejection explains in detail how the combined references render obvious the same type and amount of materials as in the present application (that are shown to necessarily result in the claimed properties).  Applicant has not provided any substantive argument regarding an aspect of the present application that is responsible for the claimed properties but is missing from the cited references.
Nor does LaCroix, or the concept of breathability in general, preclude water uptake.  Applicant argues that LaCroix teaches away from moisture uptake but the cited portion of LaCroix is only related to preferred aspects of the film and even then only prefers “low” moisture uptake (i.e., LaCroix explicitly allows for some moisture uptake, contrary to Applicant remarks) without any suggestion of what qualifies as low or high moisture uptake.  Nor has Applicant provided any evidence or reasoning to suggest that the oxygen absorbers disclosed in the secondary references result in “high” moisture uptake.  To the contrary, as explained below the references similarly teach “low” moisture conditions.  The claims also do not require moisture uptake or the swelling discussed by Applicant.
Applicant also admits that LaCroix is not limited to garments but still seeks to make the garments aspect a requirement in LaCroix by arguing that the “breathable” property is only “breathable” in the context of garments and perspiration.  As explained above, this is clearly an attempt to make a preferred embodiment seem required in LaCroix and LaCroix is not limited to garment based or perspiration based “breathability” (see above).  Applicant refers to “clear differences” between the breathability of the film as claimed and the breathability of the film in LaCroix but Applicant appears to be referring to a definition of “breathable” that is not supported by evidence.  “Breathable” is also not recited in the present claims anyway.
Applicant argues that Halahmi does not teach all the claimed limitations which is piecemeal analysis.  
Applicant argues that Masuda does not teach all the claimed limitations which is piecemeal analysis.  Applicant also argues that Masuda is non-analogous to LaCroix because LaCroix is limited to garments.  This is not true as explained above and the two references are highly analogous because they are both related to breathable films and even teach achieving this 
Applicant argues that Masuda is non-analogous to LaCroix because LaCroix supposedly required a certain type of “breathability” specifically related to garments that precludes moisture absorption whereas Masuda is supposedly limited to food packaging and uses high moisture absorption.  However, as explained above, LaCroix is not limited to garments and does not require “low moisture” uptake, let alone no moisture uptake as argued by Applicant.  Furthermore, Applicant’s supposed distinction between breathability in garments vs breathability in food packaging is not supported by evidence.  Even if Applicant’s interpretation of breathability in garments was supported by evidence, and even if LaCroix was limited to only this interpretation (neither of which is the case), the definition of breathability in garments set forth by Applicant still does not appear to conflict of preclude the incorporation of oxygen absorbers.  That is, Applicant’s definition of “breathable” for garments is only related to the way that the breathable film is used, but the actual properties of the film (i.e., its ability to let air pass through) is not limited to garment use and would also be applicable to packaging films that also have breathable properties.
It is maintained that the two references are highly analogous to each other in the field of breathable films, since neither reference is limited to the more narrow/conflicting fields argued by Applicant.  
Much of Applicant’s remarks are based on the assumption that the material of Masuda absorbs a high amount of moisture (and therefore is supposedly incompatible with LaCroix 
Applicant then argues that the combination with Masuda is improper because of teaching away from LaCroix (LaCroix does not teach away) and/or higher WVTR in LaCroix (not required) and/or no expectation of success (incorrect definition of “success” by Applicant, see above regarding the “purpose” of LaCroix).
Applicant argues that the other cited references individually do not teach all the claimed limitations which is piecemeal analysis.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787